Atkinson, J.
1. The recital, in an order granting an injunction pendente lite, that the judge is influenced to grant the writ for specified reasons, affords no ground to the prevailing party to except to the judgment because the court should have assigned other matters alleged in the petition as being sufficient to justify the interlocutory order. Waldrep v. Town of Canon, 132 Ga. 444 (64 S. E. 473).
2. Where a main bill of exceptions presents no question for adjudication, it should be dismissed, and its dismissal carries with it the cross-bill.
(a) If the bill of exceptions filed by the mayor and council in the present ease could otherwise be treated as a main bill of exceptions, it lacks the requisites of containing or specifying the evidence and specifying the necessary record.
3. Where upon the grant of an interlocutory injunction the plaintiff sued out a main bill of exceptions on the ground that the injunction should have been granted on other grounds than those upon which the judge placed his ruling, and the defendant sued out what was termed a cross-bill of exceptions complaining of the grant of the injunction, and where in this court both bills of exceptions are dismissed, because not properly here, the dismissal will not operate as an adjudication of anything except that at the interlocutory hearing there was no error in granting the injunction. Both bills of exceptions dismissed.

All the Justices concur.